



Exhibit 10.2


TRANSUNION
2015 OMNIBUS INCENTIVE PLAN
GRANT NOTICE
RESTRICTED STOCK UNITS
AND
PERFORMANCE SHARE UNITS
U.S. Employees
TransUnion (the “Company”), pursuant to the TransUnion 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant identified below an award of
(i) Restricted Stock Units that are contingent upon the Participant’s continued
employment (the “Restricted Stock Units”), and (ii) Restricted Stock Units that
are contingent upon the Participant’s continued employment and satisfaction of
Performance Goals (the “Performance Share Units”) in such numbers as set forth
below. Any reference hereunder to an “Award” shall mean, collectively or
individually, Restricted Stock Units and Performance Share Units. Awards are
subject to all of the terms and conditions as set forth herein, in the Award
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Plan.
Participant:
[•]
Date of Grant:
[•]
Number of Restricted Stock Units:
[•]
Number of Performance Share Units:
[•]
Performance Period for Performance Share Units:
[•]
Dividend Equivalents:
The holder of an outstanding Award shall be entitled to be paid dividend
equivalent payments (in respect of the payment by the Company of dividends on
shares of Common Stock) either in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends. Such dividend equivalents shall be subject to the
vesting of the applicable Award to which the dividend equivalent relates and
shall be payable at the same time as such applicable Award is settled (and, with
respect to Performance Share Units, the applicable number of Performance Share
Units that are earned). If such Award is forfeited without vesting, the
Participant shall have no right to such dividend equivalent payments.
Vesting Schedule:
 

1.Vesting of Restricted Stock Units. Except as provided otherwise in Sections 3
and 4 below, Restricted Stock Units will become vested if and only if the
Participant remains continuously employed by the Company Group through [•].





--------------------------------------------------------------------------------





2.Vesting of Performance Share Units. The extent to which the Performance
Components are satisfied and the number of Performance Share Units that become
vested shall be calculated with respect to each Performance Component as
identified below. All determinations with respect to each Performance Component
shall be made by the Committee in its sole discretion and, in the absence of
manifest error, such determinations shall be binding and conclusive (except as
required by applicable law). The applicable Performance Components shall not be
achieved and the Performance Share Units shall not vest (i) until the Committee
certifies that such Performance Components have been met and (ii) except as
provided otherwise in Sections 3 and 4 below, unless the Participant has
remained continuously employed by the Company Group through [•].
(a)Revenue CAGR Performance Component. The total number of Performance Share
Units that become vested based on the achievement of cumulative revenue compound
annual growth rate (“Revenue CAGR”) performance levels shall be equal to (x) the
total number of Performance Share Units multiplied by (y) a Performance
Component relative weighting factor equal to [•]%, multiplied by (z) the
applicable Achievement Percentage, determined as follows, and rounded down to
the nearest whole Performance Share Unit:
Level of Achievement
Cumulative 3-year Revenue CAGR
Percentage of Award Earned
Below Threshold
Less than [•]%
[•]%
Primary Threshold
[•]%
[•]%
Secondary Threshold
[•]%
[•]%
Target
[•]%
[•]%
Maximum
[•]%
[•]%



(b)Relative Total Shareholder Return Position Performance Component. The total
number of Performance Share Units that become vested based on the achievement of
relative total shareholder return position (“Relative Total Shareholder Return”)
performance levels shall be equal to (x) the total number of Performance Share
Units multiplied by (y) a Performance Component relative weighting factor equal
to [•]%, multiplied by (z) the applicable Achievement Percentage, determined as
follows, and rounded down to the nearest whole Performance Share Unit:
Level of Achievement
Relative TSR Percentile Rank
Percentage of Award Earned
Below Threshold
Less than [•] Percentile
[•]%
Threshold
[•] Percentile
[•]%
Target
[•] Percentile
[•]%
Maximum
[•] Percentile and above
[•]%



The Committee shall determine (i) the Total Shareholder Return for the Company
for the Performance Period, (ii) the Total Shareholder Return for each Peer
Group Member for the Performance Period, and (iii) the Relative TSR Percentile
Rank for the Company. Notwithstanding anything to the contrary herein, if the
Total Shareholder Return for the Company is negative over the Performance
Period, then the Achievement Percentage in respect of the Company’s Relative
Total Shareholder Return Position shall not exceed 100%.







--------------------------------------------------------------------------------





(c)Adjusted EBITDA CAGR Performance Component. The total number of Performance
Share Units that become vested based on the achievement of cumulative Adjusted
EBITDA compound annual growth rate (“Adjusted EBITDA CAGR”) performance levels
shall be equal to (x) the total number of Performance Share Units multiplied by
(y) a Performance Component relative weighting factor equal to [•]%, multiplied
by (z) the applicable Achievement Percentage, determined as follows, and rounded
down to the nearest whole Performance Share Unit:
Level of Achievement
Cumulative 3-year Adjusted EBITDA CAGR
Percentage of Award Earned
Below Threshold
Less than [•]%
[•]%
Primary Threshold
[•]%
[•]%
Secondary Threshold
[•]%
[•]%
Target
[•]%
[•]%
Maximum
[•]%
[•]%



(d)With respect to Adjusted EBITDA CAGR and Revenue CAGR, the cumulative
compound annual growth rate, which represents the constant rate by which the
Base Year must grow such that the sum of the compounded years equals the sum of
the actual years, shall be determined using Adjusted EBITDA or Revenue, as
applicable, for the [•] fiscal year (the “Base Year”) as the initial measurement
amounts, and Adjusted EBITDA or Revenue, as applicable, for the [•] fiscal year
as the final measurement amount.
3.Termination of Employment. If the Participant’s employment with the Company
Group terminates for any reason while any Award remains outstanding and eligible
to vest, the Participant shall forfeit all unvested Awards (and, as a result,
shall forfeit all shares of Common Stock, or cash, and any related dividend
equivalents that may otherwise have been delivered or paid pursuant to such
Award); provided, however, that
(a)if termination results from Participant’s Disability or death, (i) the
Restricted Stock Units granted hereunder will vest immediately in full on the
date of such termination (and, as a result, Participant shall be entitled to all
shares of Common Stock, or cash, and any related dividend equivalents that may
otherwise have been delivered or paid in connection with such Restricted Stock
Units), and (ii) the Performance Share Units granted hereunder will vest
immediately at the “Target” level of performance on the date of such termination
(and, as a result, Participant shall be entitled to all shares of Common Stock,
or cash, and any related dividend equivalents that may otherwise have been
delivered or paid in connection with such Performance Share Units); and
(b)if termination results from the Participant’s Retirement, then with respect
to any Award that was granted in a calendar year prior to the calendar year of
Retirement (i) a prorated portion of the Restricted Stock Units, based on the
number of full and partial months worked during the period beginning on [•] and
ending [•], will vest immediately (and, as a result, Participant shall be
entitled to all shares of Common Stock, or cash, and any related dividend
equivalents that may otherwise have been delivered or paid in connection with
such Restricted Stock Units), and (ii) a prorated portion of the Performance
Share Units, based on the number of full and partial months worked during the
period beginning on [•] and ending [•], will remain outstanding and will vest in
accordance with the terms and provisions hereof in the same manner as if the
Participant’s employment had continued through [•] in accordance with the terms
of Section 1, to the extent that such conditions to vesting other than continued
employment have been met and Performance Components satisfied (and, as a result,
Participant shall be entitled to





--------------------------------------------------------------------------------





a prorated portion of the shares of Common Stock, or cash, and any related
dividend equivalents that may otherwise have been delivered or paid in
connection with such Performance Share Units).
4.Change in Control. If a Change in Control occurs, the following provisions
shall apply with respect to the vesting of the Awards:
(a)To the extent the successor entity in the Change in Control does not assume
the Awards or substitute the Awards with an equivalent award on terms that are
no less favorable to the Participant as compared to the Award:
(i)the Restricted Stock Units granted hereunder will vest immediately in full
upon the effective date of the Change in Control (and, as a result, Participant
shall be entitled to all shares of Common Stock, or cash, and any related
dividend equivalents that may otherwise have been delivered or paid in
connection with such Restricted Stock Units); and
(ii)if the Change in Control occurs prior to the Committee’s certification of
the achievement of the Performance Components as provided under Section 2
herein, then the Performance Share Units granted hereunder will vest immediately
upon the effective date of the Change in Control based on the achievement (or
deemed achievement) of the Performance Components, as follows: (x) the Relative
Total Shareholder Return Performance Component will be measured and the
corresponding Level of Achievement determined as of the effective date of the
Change in Control, and (y) the Revenue CAGR and Adjusted EBITDA CAGR Performance
Components shall be deemed achieved at the “Target” Level of Achievement (and,
as a result, Participant shall be entitled to all shares of Common Stock, or
cash, and any related dividend equivalents that may otherwise have been
delivered or paid in connection with such Performance Share Units).
(b)To the extent the successor entity in the Change in Control assumes the
Awards or substitutes the Awards with an equivalent award on terms that are no
less favorable to the Participant as compared to the Award, a “Qualifying
Termination” (as such term is used in Section 12(c) of the Plan) shall mean a
Triggering Event occurring prior to the second anniversary of the effective date
of such Change in Control, and
(i)the Restricted Stock Units granted hereunder will vest immediately in full
upon a Triggering Event (and, as a result, Participant shall be entitled to all
shares of Common Stock, or cash, and any related dividend equivalents that may
otherwise have been delivered or paid in connection with such Restricted Stock
Units); and
(ii)if the Change in Control occurs prior to the Committee’s certification of
the achievement of the Performance Components, the Performance Share Units
granted hereunder will vest immediately upon a Triggering Event based on the
achievement (or deemed achievement) of the Performance Components at the levels
determined in accordance with clauses (x) and (y) of Section 4(a)(ii) above
(and, as a result, Participant shall be entitled to all shares of Common Stock,
or cash, and any related dividend equivalents that may otherwise have been
delivered or paid in connection with such Performance Share Units).
5.Definitions. For the purposes of this Grant Notice:
(a)“Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the “Below Threshold,” “Primary Threshold,” “Secondary
Threshold,” “Threshold,” “Target” and “Maximum” levels for each Performance
Component, or a percentage determined using linear interpolation if actual
performance falls between any two levels (and rounded to the nearest whole
percentage point and, if equally between two percentage points, rounded up). In
the event that actual performance does not meet the “Primary Threshold” or
“Threshold” level for any Performance Component, as applicable, the “Achievement





--------------------------------------------------------------------------------





Percentage” with respect to such Performance Component shall be zero. The
Committee shall have the discretion pursuant Section 11(d) of the Plan to make
equitable adjustments to the Performance Components to account for certain
events including, but not limited to, acquisitions or divestitures, acquisition
of new technologies, or resolution of legal disputes.
(b)“Adjusted EBITDA” means adjusted earnings before interest, taxes,
depreciation and amortization, as reported in the Company’s Form 10-Ks and Form
10-Qs as filed with the Securities and Exchange Commission with such adjustments
as are recommended by management and approved by the Committee for items that
are infrequent in occurrence and/or unusual in nature and consistent with
similar adjustments made for purposes of annual bonus compensation.
(c)“Constructive Termination” means the occurrence of any one or more of the
following events without the Participant's written consent: (i) with respect to
any Participant holding the title of Vice President or above, any reduction in
position, overall responsibilities, level of authority, title or level of
reporting; (ii) a reduction in the Participant’s base compensation and annual
incentive compensation opportunity, measured in the aggregate, which is not the
result of a uniformly applied adjustment across all similarly situated personnel
within the Company; or (iii) a requirement that the Participant's location of
employment be relocated by more than fifty (50) miles from the Participant’s
then-current location, provided, that any such event shall constitute a
Constructive Termination only if the Participant gives written notice to the
Committee within ten (10) days of the later of its occurrence or Executive’s
knowledge thereof, the circumstances giving rise to the Constructive Termination
are not cured within thirty (30) business days of such notice, and the
Participant resigns from employment within sixty (60) days following such
failure to cure. In the event that the Participant is a party to an employment
or severance agreement with the Company (or a successor entity) that defines a
termination on account of “Constructive Termination,” “Good Reason” or “Breach
of Agreement” (or a term having similar meaning), such definition shall apply as
the definition of “Constructive Termination” for purposes hereof in lieu of the
foregoing.
(d)“Revenue” means revenue as reported in the Company’s Form 10-Ks and Form
10-Qs as filed with the Securities and Exchange Commission with such adjustments
as are recommended by management and approved by the Committee for items that
are infrequent in occurrence and/or unusual in nature and consistent with
similar adjustments made for purposes of annual bonus compensation.
(e)“Peer Group Members” means all of [•], including the Company, on the date
that is 20 trading days prior to the commencement of the Performance Period,
with the following modifications: (i) except as provided in clause (ii) below,
only those entities that continue to trade throughout the Performance Period
without interruption on a National Exchange shall be included; and (ii) any such
entity that files for bankruptcy (“Bankrupt Peer”) during the Performance Period
shall continue to be included.
(f)“Relative TSR Percentile Rank” means the percentile performance of the
Company as compared to the Peer Group Members. Relative TSR Percentile Rank is
determined by ranking the Company and all other Peer Group Members according to
their respective Total Shareholder Return for the Performance Period. The
ranking is in order from minimum to maximum, with the lowest performing entity
assigned a rank of one. Peer Group Members with the same Total Shareholder
Return (calculated to four decimal places) will share the same rank and
subsequent rankings will reflect the number of Peer Group Members sharing
preceding rankings. The Company’s ranking is then divided by the total number of
Peer Group Members to get the Company’s Relative TSR Percentile Rank.
(g)“Retirement” means termination of employment with the Company Group (for any
reason other than Disability, death or Cause) at a time when (i) the Participant
has





--------------------------------------------------------------------------------





attained the age of 55, (ii) the sum of the Participant’s age plus completed
years of service with the Company Group is at least 65, (iii) the Participant
has completed at least five (5) years of service with the Company Group, and
(iv) the Participant does not have an offer for and has not accepted employment
with any other for profit business on financial terms and conditions
substantially similar to those provided by the Company before the end of the
Performance Period; provided, however, that unless the Committee agrees
otherwise, no termination of employment shall be a Retirement unless the
Participant has provided at least sixty (60) days’ advance written notice of the
Participant’s intent to retire.
(h)“Performance Components” means the Performance Criteria applicable to an
Award.
(i)“Total Shareholder Return” of either the Company or a Peer Group Member means
the result of dividing (1) the sum of the cumulative value of an entity’s
dividends for the Performance Period, plus the entity’s Ending Price, minus the
Beginning Price, by (2) the Beginning Price, calculated to four decimal places.
For purposes of determining the cumulative value of an entity’s dividends during
the Performance Period, it will be assumed that all dividends declared and paid
with respect to a particular entity during the Performance Period were
reinvested in such entity at the ex-dividend date, using the closing price on
such date. The aggregate shares, or fractional shares thereof, that will be
assumed to be purchased as part of the reinvestment calculation will be
multiplied by the Ending Price to determine the cumulative value of an entity’s
dividends for the Performance Period. For these purposes:
(i)“Price” is the principal stock exchange or quotation system closing prices on
the date in question;
(ii)“Beginning Price” is the average Price for the period of 20 trading days
immediately preceding the first day of the Performance Period; provided,
however, that if the applicable common stock has not been trading for a full 20
trading day period prior to the applicable measurement date, the average closing
price shall be determined based on such shorter number of days that such common
stock has been trading as of such measurement date;
(iii)“Ending Price” is the average Price for the period of 20 trading days
immediately preceding and including the final day of the Performance Period; and
(iv)any Bankrupt Peer and any Peer Group Member that (A) merges with or is
acquired by another Peer Group Member, or (B) is acquired by a company who is
not a Peer Group Member shall have a Total Shareholder Return of negative one
hundred percent (-100%);
in each case, with such adjustments as are necessary, in the judgment of the
Committee to equitably calculate Total Shareholder Return in light of any stock
splits, reverse stock splits, stock dividends, and other extraordinary
transactions or other changes in the capital structure of the Company or the
Peer Group Member, as applicable.
(j)“Triggering Event” means (i) the Participant’s employment with the Company
Group is terminated by the Company Group for any reason other than on account of
death, Disability or Cause or (ii) the occurrence of a Constructive Termination.


*    *    *









--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE WITH
RESPECT TO RESTRICTED STOCK UNITS AND PERFORMANCE SHARE UNITS, THE AWARD
AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF AWARDS
HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS GRANT NOTICE, THE AWARD
AGREEMENT AND THE PLAN.


To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.
TRANSUNION
 
Participant
 
 
 


By:
Title:
 
 










































--------------------------------------------------------------------------------





TRANSUNION
2015 OMNIBUS INCENTIVE PLAN
AWARD AGREEMENT WITH RESPECT TO
RESTRICTED STOCK UNITS AND PERFORMANCE SHARE UNITS
Pursuant to the Grant Notice with respect to Restricted Stock Units and
Performance Share Units (the “Grant Notice”) delivered to the Participant (as
defined in the Grant Notice), and subject to the terms of this Award Agreement
(including any addenda or exhibits) (this “Award Agreement”) and the TransUnion
2015 Omnibus Incentive Plan (the “Plan”), TransUnion (the “Company”) and the
Participant agree as follows. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.
1.Grant of Restricted Stock Units and Performance Share Units. Subject to the
terms and conditions set forth herein and in the Plan, the Company hereby grants
to the Participant the number of Restricted Stock Units (“Restricted Stock
Units”) and Performance Share Units (“Performance Share Units”) provided in the
Grant Notice (with each Restricted Stock Unit and each Performance Share Unit
representing an unfunded, unsecured right to receive one share of Common Stock
upon vesting). Any reference hereunder to an “Award” shall mean, collectively or
individually, Restricted Stock Units and Performance Share Units. The Company
may make one or more additional grants of Awards to the Participant under this
Award Agreement by providing the Participant with a new Grant Notice, which may
also include any terms and conditions differing from this Award Agreement to the
extent provided therein. The Company reserves all rights with respect to the
granting of additional Awards hereunder and makes no implied promise to grant
additional Awards.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Awards shall vest and the restrictions on such Awards shall lapse as provided in
the Grant Notice.
3.Settlement of Awards. The provisions of Section 9(d) of the Plan are
incorporated herein by reference and made a part hereof.
4.Treatment of Awards Upon Termination. Except as provided in the Grant Notice,
the provisions of Section 9(c)(ii) of the Plan are incorporated herein by
reference and made a part hereof.
5.Noncompetition. Participant acknowledges and agrees with the Company that
Participant’s services to the Company are unique in nature and that the Company
would be irreparably damaged if Participant were to provide similar services to
any person or entity competing with the Company. Participant accordingly
covenants and agrees with the Company that during the period commencing with the
date of this Award Agreement and ending, on (i) if termination of the
Participant’s employment results from the Participant’s Retirement, the later of
(A) the conclusion of any Performance Period (as set forth in the Grant Notice)
and (B) the first anniversary of Participant’s Termination, or (ii) otherwise,
the first anniversary of Participant’s Termination (the “Noncompetition
Period”), Participant shall not, directly or indirectly, either for himself or
for any other individual, corporation, partnership, joint venture or other
entity, participate in any Competitive Business (including, without limitation,
any division, group or franchise of a larger organization). For purposes of this
Award Agreement, the term “participate in” (with the term “participating in”
having a correlative meaning with the foregoing) shall include, without
limitation, having any direct or indirect interest in any corporation,
partnership, joint venture or other entity, whether as a sole proprietor, owner,
stockholder, partner, joint venturer, creditor or otherwise, or rendering any
direct or indirect service or assistance to any individual, corporation,
partnership, joint venture or other business entity (whether as a director,
officer, manager, supervisor, employee, agent, consultant or otherwise). The
foregoing restrictions on the Participant are not





--------------------------------------------------------------------------------





applicable (i) if the Participant’s employment with the Company Group is
terminated by the Company without Cause, and (ii) to any passive investment made
by the Participant in any public entity that is or includes a Competitive
Business, provided such investment is not greater than 3% of market value of
such public entity.
6.Nonsolicitation. Participant further covenants and agrees that during the
Noncompetition Period, Participant shall not, directly or indirectly (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any such employee, (ii) hire directly or through another entity any person who
is then an employee of the Company or was an employee of the Company within six
months preceding the date of such attempted hiring, (iii) induce or attempt to
induce any customer or client of the Company to (A) cease doing business with
the Company or (B) acquire any Competitive Service from any person or entity
other than the Company or its Affiliates or (iv) in any way interfere with the
relationship between any such customer or client and the Company.
7.Geographic Scope. The provisions of Section 5 and Section 6 shall apply, while
Participant is employed, to countries in which the Company conducts business
during the period from the date of this Award Agreement to the date of
Termination and, with respect to portions of the Noncompetition Period following
the date of Termination, to the countries in which (i) the Company conducted
business at Termination or (ii) at the time of Participant’s Termination, the
Company had approved plans to conduct business within the following 12 months.
8.Nondisparagement. Participant shall not, directly or indirectly, disparage the
Company and/or communicate, either in writing or orally, any statement that
bears negatively on the Company’s reputation, services, products, principals,
customers, policies, adherence to the law (unless otherwise required by law),
shareholders, officers, directors, officials, executives, employees, agents,
representatives, business or other legitimate interests of the Company.
9.Acknowledgments. Participant acknowledges that the restrictions contained in
this Award Agreement do not preclude Participant from earning a livelihood, nor
do they unreasonably impose limitations on Participant’s ability to earn a
living. Participant agrees and acknowledges that the potential harm to the
Company resulting from the non-enforcement of Section 5, Section 6, or Section 8
outweighs any potential harm to Participant of the enforcement of such
provisions by injunction or otherwise. Participant acknowledges that Participant
has carefully read this Award Agreement and has given careful consideration to
the restraints imposed upon Participant by this Award Agreement and is in full
agreement regarding their necessity for the reasonable and proper protection of
the business goodwill and competitive positions of the Company now existing or
to be developed in the future and that each and every restraint imposed by this
Award Agreement is reasonable with respect to subject matter, time period and
geographical area. The Company agrees that it will provide notice of any
purported violations of this Award Agreement by Participant, as well as an
opportunity during the 30 days thereafter to cure the purported violations;
provided that the violations are not willful violations and can reasonably be
cured within 30 days. Notwithstanding the foregoing or anything else to the
contrary contained herein, in the event that the Participant is a party to an
employment, retention or severance agreement with the Company (or a successor
entity) that contains provisions that conflict with Section 5, Section 6, or
Section 8, the corresponding provisions of such employment, retention or
severance agreement shall apply and control.
10.Certain Definitions. For purposes of this Award Agreement, the following
definitions will apply:
a.“Company” as used in this Award Agreement with reference to employment shall
include the Company and its subsidiaries.
b.“Competitive Business” means any business or person that has operations that
generates a significant portion of its annual revenues from any line of
business, product or service that competes with, or is meant to compete with,
any Company Group line of business,





--------------------------------------------------------------------------------





product or service offered by the Company Group as of the date of termination or
planned to be offered by the Company Group within the 12 months following
termination, including, but not limited to, the following: [•].
c.“Participant,” when used under circumstances where the provision should
logically be construed to apply to the executors, the administrators, or the
person or persons to whom the Awards may be transferred in accordance with the
Plan, shall be deemed to include such person or persons.
11.Non-Transferability. The Awards are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the Awards, or
of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Awards shall terminate and become of no further effect.
12.Rights as Stockholder; Additional Agreements. The Participant or a permitted
transferee of the Awards shall have no rights as a stockholder with respect to
any share of Common Stock underlying an Award unless and until the Participant
shall have become the holder of record or the beneficial owner of such Common
Stock and, subject to Section 12 of the Plan, no adjustment shall be made for
dividends or distributions or other rights in respect of such share of Common
Stock for which the record date is prior to the date upon which the Participant
shall become the holder of record or the beneficial owner thereof. The Company
reserves the right to impose other requirements on the Participant’s
participation in the Plan, the Awards, or settlement of the Awards, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
13.Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof; provided, that the Committee may
allow a withholding of shares in excess of the minimum required statutory
liability if the Committee determines that such excess withholding would not
result in adverse accounting consequences.
14.Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law. In
addition, if the Participant receives any amount in excess of the amount that
the Participant should have otherwise received under the terms of the Awards for
any reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), the Committee may
provide that the Participant shall be required to repay any such excess amount
to the Company.
15.Detrimental Activity. Notwithstanding anything to the contrary contained in
the Plan, the Grant Notice or this Award Agreement, if the Participant has
engaged or engages in any Detrimental Activity, the Committee may, in its sole
discretion, (1) cancel any or all of the Awards, and (2) the Participant will
forfeit any gain realized on the vesting of such Awards, and must repay the gain
to the Company.
16.Notice. Every notice or other communication relating to this Award Agreement
between the Company and the Participant shall be in writing, and shall be
mailed, transmitted or delivered to the party for whom it is intended at such
physical or electronic (e-mail) address as may from time to time be designated
by such party in a notice mailed or delivered to the other party as herein
provided; provided that, unless and until some other address be so designated,
all notices or communications by the Participant to the Company shall be mailed,
transmitted or delivered to the Company at its principal executive office, to
the attention of the Company Secretary, and all notices or communications by the
Company to the Participant may be given to the Participant personally or may be
mailed or transmitted to the Participant at the Participant’s last known address
or e-mail address, as





--------------------------------------------------------------------------------





reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.
17.No Right to Continued Service. This Award Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.
18.Binding Effect. This Award Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto, and each member
of the Company Group, and each of their respective Affiliates, shall have the
right to enforce Section 5, Section 6, and Section 8 hereof.
19.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Award Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification may be consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
20.Governing Law. This Award Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Award Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Award
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.
21.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Agreement, the Plan
shall govern and control.
22.Section 409A. It is intended that the Awards granted hereunder shall be
exempt from Section 409A of the Code pursuant to the “short-term deferral” rule
applicable to such section, as set forth in the regulations or other guidance
published by the Internal Revenue Service thereunder. The certification by the
Compensation Committee and payment with respect to the Awards will occur between
January 1 and March 15 of the calendar year following the end of the Performance
Period. The Company does not guarantee any particular tax effect with respect to
the Awards.


*    *    *







